Exhibit 10.2

AMENDMENT NO. 2 TO

AMENDED AND RESTATED AREA OF MUTUAL INTEREST

AND MIDSTREAM EXCLUSIVITY AGREEMENT

This Amendment No. 2 to Amended and Restated Area of Mutual Interest and
Midstream Exclusivity Agreement, dated as of May 31, 2016 (this “Amendment”), is
entered into by and among PennTex NLA Holdings, LLC, a Delaware limited
liability company (“PTX”), MRD WHR LA Midstream LLC, a Delaware limited
liability company (“MRD”), MRD Operating LLC, a Delaware limited liability
company (“MRD Operating”), and PennTex North Louisiana, LLC, a Delaware limited
liability company (“JV”). PTX, MRD, MRD Operating and JV are each referred to
herein as a “Party,” and collectively as the “Parties.”

WHEREAS, the Parties entered into that certain Amended and Restated Area of
Mutual Interest and Midstream Exclusivity Agreement, dated as of April 14, 2015
(as amended by that certain Amendment No. 1 to Amended and Restated Area of
Mutual Interest and Midstream Exclusivity Agreement, dated as of May 20, 2015,
the “Agreement”), in order to (1) establish an area of mutual interest covering
the lands lying within the AMI and (ii) grant certain exclusivity rights to
provide Midstream Services for Hydrocarbons produced by MRD Operating from AMI
Interests;

WHEREAS, MRD Operating and Stephens Production Company (“Assignee”) will enter
into an Exploration and Participation Agreement (the “Participation Agreement”)
pursuant to which MRD Operating will assign certain AMI Interests located in the
Clay field, Jackson Parish, Louisiana, to Assignee and Assignee will assign
certain oil and gas interests located in Jackson Parish, Louisiana to MRD
Operating; and

WHEREAS, MRD Operating and Assignee will enter into a Farmout Agreement (the
“Farmout Agreement”) pursuant to which MRD Operating will assign certain AMI
Interests located in the Cartwright field, Jackson Parish, Louisiana, to
Assignee; and

WHEREAS, the Parties desire to amend the Agreement in accordance with Section
II.F(xiv) thereof to (i) remove and release the AMI Interests that will be
assigned to Assignee within the geographical areas described in the
Participation Agreement and the Farmout Agreement from the AMI dedication and
exclusivity obligations contained in the Agreement, (ii) to include the oil and
gas interests that will be assigned to MRD Operating within the AMI dedication
and exclusivity obligations contained in the Agreement; and (iii) to remove MRD
WHR LA Midstream LLC as a Party to the Agreement.

 

--------------------------------------------------------------------------------

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

ARTICLE 1
DEFINITIONS

1.1Definitions. Capitalized terms used herein but not defined shall have the
meanings ascribed to them in the Agreement.  As used in this Amendment:

“Amendment Condition” means (i) the Released Interests have been assigned to
Assignee, or to an affiliate of Assignee pursuant to the terms of the
Participation Agreement and the Farmout Agreement, (ii) the MRD Acquired
Interests have been assigned to MRD Operating under the Participation Agreement,
and (iii) the difference between the net mineral acres comprising the Released
Interests that are located with the Clay AMI and the net mineral acres
comprising the MRD Acquired Interests that are located within the Clay AMI is no
more than 800 acres.

“Clay AMI” means the area located within the boundaries of the red square
depicted on page one (1) of Exhibit B attached hereto and labeled as the “Clay
Area Acreage.”

ARTICLE 2
AMENDMENT

2.1Released/Additional Acreage, AMI Interests and Hydrocarbons.  Attached hereto
(i) as Exhibit A is a list and description of the oil and gas leases in which
MRD Operating intends to convey an ownership interest to Assignee pursuant to
the Participation Agreement, and the Farmout Agreement (such interests to be
assigned to Assignee are referred to herein as the “Released Interests”); (ii)
as Exhibit B are plats showing the lands on which the Released Interests are
located in the Clay and Cartwright fields; and (iii) as Exhibit C is a list and
description of the oil and gas leases in which Assignee intends to convey an
ownership interest to MRD Operating pursuant to the Participation Agreement
(such interests to be assigned to MRD Operating are referred to herein as the
“MRD Acquired Interests”).  Upon satisfaction of the Amendment Condition (a) the
Released Interests (and the Hydrocarbons produced therefrom) are hereby removed
from the dedication and exclusivity obligations of the Agreement, and (b) the
MRD Acquired Interests (and the Hydrocarbons produced therefrom) are hereby
included within the AMI Interests.  Contemporaneously with the conveyance of the
Released Interests to Assignee (or an affiliate of Assignee) pursuant to the
Participation Agreement and the Farmout Agreement, the Released Interests (and
the Hydrocarbons produced therefrom) will not be subject to the Agreement and
will no longer be deemed AMI Interests, and contemporaneously with the
conveyance of the MRD Acquired Interests to MRD Operating pursuant to the
Participation Agreement, the MRD Assigned Interests (and the Hydrocarbons
produced therefrom) will be subject to the dedication and exclusivity
obligations of the Agreement and will be deemed AMI Interests.

2.2Release. The Parties further agree that, effective as of the release of the
Released Interests, each Party is hereby fully released from any and all
obligations and liabilities arising from or related to the Agreement, insofar
and only insofar as such obligations and liabilities directly relate to the
Released Interests.

2

--------------------------------------------------------------------------------

 

2.3Removal of MRD WHR LA Midstream LLC from Agreement.  MRD WHR LA Midstream LLC
hereby consents to be, and hereby is, removed as a party to the Agreement and
all references and other provisions of the Agreement pertaining to MRD WHR LA
Midstream LLC, including any reference to MRD WHR LA Midstream LLC in its
capacity as a “Party” or the “Parties,” shall be deemed to be terminated as of
the effective date of this Amendment. 

ARTICLE 3

GENERAL PROVISIONS

3.1Governing Law.  This Amendment shall be governed, interpreted and construed
in accordance with the laws of the State of Texas without regard to the
conflicts of laws provisions thereof.

3.2Counterparts. This Amendment may be executed in any number of counterparts
and by the Parties in separate counterparts, with the same effect as if all
Parties had signed the same document.  All such counterparts shall be deemed an
original, shall be construed together and shall constitute one and the same
instrument. A facsimile or electronic transmission of a scanned, executed
counterpart of this Amendment shall be sufficient to bind a Party to the same
extent as an original.

3.3Integration with Agreement. This Amendment shall be and hereby is
incorporated into and forms a part of the Agreement. Except as expressly
provided herein, all terms and conditions of the Agreement shall remain in full
force and effect.

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Parties has duly executed this Amendment as of
the date first written above.

 

PennTex NLA Holdings, LLC

 

 

By:

/s/ Robert O. Bond

Name:

Robert O. Bond

Title:

President and Chief Operating Officer

 

MRD WHR LA Midstream LLC

 

 

By:

/s/ Kyle N. Roane

Name:

Kyle N. Roane

Title:

Manager

 

MRD Operating LLC

 

 

By:

Memorial Resource Development Corp., its sole member

 

 

By:

/s/ Kyle N. Roane

Name:

Kyle N. Roane

Title:

Senior Vice President

 

PennTex North Louisiana, LLC

 

 

By:

/s/ Robert O. Bond

Name:

Robert O. Bond

Title:

President and Chief Operating Officer

 

Signature Page to Amendment No. 2 to Amended and Restated Area of Mutual
Interest
and Midstream Exclusivity Agreement

 